DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s response to election filing on 03/25/2022.
Claims 10-20 are withdrawn for being drawn to a non-elected invention.  Claims 1-9 are pending and examined below.

Election/Restrictions
Applicant’s election without traverse of Invention I, encompassing claims 1-9, in the reply filed on 03/25/2022 is acknowledged.

Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/25/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021, 04/23/2021, 05/27/2021, 06/23/2021, and 03/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper set of guide channels and lower set of guide channels extending into the infeed slot as stated in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, the phrase “the one or more upper pressure rollers and the one or more lower pressure rollers” renders claim 9 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 9 is dependent of claim 1 and claim discloses an active roller.  Claim 1 does not disclose a upper pressure roller nor a lower pressure roller.  For examining purposes, claim 9 is interpreted to be dependent of claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over reference Pettersson et al. (2015/0018189) in view of reference Craft (3756586).
Regarding claim 1, Pettersson et al. disclose a machine (100) comprising:
a converter assembly (106) that is configured to perform one or more conversion functions on a sheet material (104) to a box template (108).
(Figure 1 and Page 2 paragraph 42)
However, Pettersson et al. do not disclose an infeed changer that is configured to direct different sheet material into the converter assembly.
Craft disclose an infeed changer (20) comprising:
at least one upper set of guide channels (50, 54) configured to direct a first sheet material (38) into the infeed changer (20);
at least one lower set of guide channels (52, 54) configured to direct a second sheet material (40) into the infeed changer (20);
an active roller (56) that is configured to draw the first (38) or second (40) sheet material into the changer,
wherein the active roller (56) being configured to rotate in a first direction and in a second direction, and
wherein the rotation of the active roller (56) in the first direction draws the first sheet material (38) into the infeed changer and rotation of the active roller in the second direction draws the second sheet material (40) into the infeed changer.
(Figure 3, 8 and Column 3 lines 17-19, Column 3 lines 65-68 through Column 4 lines 1-25)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the machine of Pettersson et al. by incorporating the infeed changer as taught by Craft, since column 2 lines 1-4 of Craft states such a modification would allow selectively feeding material from one of a plurality of sheets while using a single simplified picker mechanism.
Regarding claim 2, Pettersson et al. disclose a fixed infeed slot (132b) and a movable infeed slot (132a). (Page 2 paragraph 60)
In order to ensure the infeed changer is properly aligned with the infeed slots, when modifying Pettersson et al. in view of Craft, the upper guide channel is interpreted to include a fixed upper guide channel and a movable upper guide channel, and the lower guide channel is interpreted to include a fixed lower guide channel and a movable lower guide channel.
Therefore, Pettersson et al. modified by Craft is interpreted to disclose the at least one upper set of guide channels comprise a fixed guide channel and a movable guide channel; or the at least one lower set of guide channels comprise a fixed guide channel and a movable guide channel.
Regarding claim 3, Pettersson et al. modified by Craft disclose at least one of:
at least one guide channel of the at least one upper set of guide channels (Craft – 50, 54) comprises a flared open end; or
at least one guide channel of the at least one lower set of guide channels (Craft – 52, 54) comprises a flared open end. 
(Craft – Figure 8)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Flared Open End)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Flared Open End)][AltContent: rect][AltContent: rect][AltContent: textbox (Craft)]
    PNG
    media_image1.png
    228
    292
    media_image1.png
    Greyscale

Regarding claim 4, Pettersson et al. modified by Craft disclose the converter assembly (Pettersson et al. – 106) comprises an infeed slot (Pettersson et al. – 132) through which the sheet material (Pettersson et al. – 104) enters the converter assembly (Pettersson et al. – 106). (Pettersson et al. – Page 4 paragraph 56)
Regarding claim 5, Pettersson et al. modified by Craft disclose the infeed slot (Pettersson et al. – 132) comprises a flared open end. (Pettersson et al. – Page 4 paragraph 56)
Regarding claim 8, Pettersson et al. modified by Craft disclose one or more upper pressure rollers (Craft – 60) and one or more lower pressure rollers (Craft – 60), wherein the first sheet material (Craft – 38) is advanced through the infeed changer (Craft – 20) between he active roller (Craft – 56) and the one or more upper pressure rollers (Craft – 60), and wherein the second sheet material (Craft – 40) is advanced through the infeed changer (Craft – 20) between the active roller (Craft – 56) and the one or more lower pressure rollers (Craft – 60). (Craft – Figure 8 and Column 4 lines 6-25)

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over reference Pettersson et al. (2015/0018189) in view of reference Craft (3756586) as applied to claim 4 above, and further in view of reference Ito (2012/0037680).
Regarding claim 6, Pettersson et al. modified by Craft disclose the claimed invention as stated above but do not disclose the infeed slot comprises one or more notches.
Ito disclose a transportation device comprising: a infeed member (38); and a guide member (51), wherein the infeed member (38) comprises notches (38c) that receive the guide member (51), and wherein a portion (51b) of the guide member (51) extends into the infeed member (38). (Figure 6 and Page 4 paragraph 59)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the infeed slot of Pettersson et al. by incorporating the notch as taught by Ito, since page 2 paragraph 18 of Ito states such a modification would minimize the gap between the infeed and the guide.
Regarding claim 7, Pettersson et al. modified by Craft and Ito disclose at least a portion of the at least one upper set of guide channels (Craft – 50, 54) and at least a portion of the at least one lower set of guide channels (Craft – 52, 54) extend into the infeed slot (Pettersson et al. – 132).  (Ito – page 4 paragraph 59)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over reference Pettersson et al. (2015/0018189) in view of reference Craft (3756586) as applied to claim 8 above, and further in view of reference Beguin et al. (2011/0240707).
Regarding claim 9, Craft disclose when the sheet material is being drawn between the active roller and one of the pressure rollers, the other pressure roller is considered idling and ineffective. (Column 8 lines 46-52)
However, Pettersson et al. modified by Craft to not explicitly disclose the one or more upper pressure rollers and the one or more lower pressure rollers are selectively movable between an active position and an inactive position.
Beguin et al. disclose driving arrangement comprising: an active roller (32); and a pressure roller (36), wherein the pressure roller (36) is movable between an active position and an inactive position, and wherein the pressure roller (36) is configured to press a sheet material (4) against the active roller (32) when the pressure roller (36) is in the active position. (Figure 7 and Page 3 paragraph 72, 73, Page 4 paragraph 79, 80)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the pressure rollers of Craft by incorporating the active/inactive positions, since such a modification would ensure the pressure roller doesn’t interfere with the active roller while said pressure roller is idling and is ineffective, thereby making the overall machine more reliable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 5, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731